MEMORANDUM DECISION
                                                                     FILED
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                    Apr 26 2017, 5:44 am

precedent or cited before any court except for the                   CLERK
purpose of establishing the defense of res judicata,             Indiana Supreme Court
                                                                    Court of Appeals
collateral estoppel, or the law of the case.                          and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Susan D. Rayl                                             Curtis T. Hill, Jr.
Smith Rayl Law Office, LLC                                Attorney General of Indiana
Indianapolis, Indiana
                                                          Eric P. Babbs
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Stephanie Harris,                                         April 26, 2017

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          49A02-1608-CR-1797
        v.                                                Appeal from the Marion Superior
                                                          Court.
                                                          The Honorable Marc T. Rothenberg,
State of Indiana,                                         Judge.
Appellee-Plaintiff.                                       The Honorable Amy J. Barbar,
                                                          Magistrate.
                                                          Cause No. 49G02-1507-F5-25547



Friedlander, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1797 | April 26, 2017    Page 1 of 19
                                                                                              1
[1]   Stephanie Harris appeals her conviction of burglary as a Level 5 felony. We

      affirm.


[2]   Harris presents three issues for our review, which we restate as two:


                 1. Whether the trial court erred by admitting certain testimony at
                 trial.
                 2. Whether the State erred by filing criminal charges in this
                 action.
[3]   The facts most favorable to the judgment follow. On May 28, 2015, Officer

      Williams-Ervin was dispatched to a residence. When he arrived, he

      encountered Jeannette Shaw and a mortgage inspector. Shaw explained to the

      officer that her mother, Floreatha McKoy, owned the house and that McKoy

      had given Shaw power of attorney. Shaw was attempting to gain entry to the

      house so the inspector could prepare his report, but she believed someone was

      inside the residence.


[4]   She and Officer Williams-Ervin knocked on the door of the residence, and a

      young man answered and stated the house belonged to his mother, Harris.

      Officer Williams-Ervin and Shaw then talked to Harris and explained that

      Shaw’s mother owned the house. Harris, in turn, told them that she had leased

      the house from Floreatha McKoy. Shaw stated that neither she nor her mother

      had leased the house to anyone, and Officer Williams-Ervin suggested to Harris




      1
          Ind. Code § 35-43-2-1 (2014).

      Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1797 | April 26, 2017   Page 2 of 19
      that she might have been a victim of fraud. Harris became angry and accused

      Shaw of being the person who leased the residence to her, although moments

      earlier she had inquired as to Shaw’s identity.


[5]   Although Harris eventually produced a lease and a receipt for payment of

      $5,000, she was unable to provide contact information for the person from

      whom she leased the house. After an investigation, officers informed a

      belligerent Harris on June 12, 2015 that she had to move out of the house. On

      July 8, officers informed Harris once again that she had to move. Harris

      became very angry and indicated that she was not leaving. Officers returned

      the next day, and Harris stated they were harassing her and could not make her

      leave. Finally, on July 20, 2015, when Harris had still not vacated the house,

      the police turned the case over to the prosecutor’s office.

                                                                                                  2
[6]   Harris was charged with burglary, a Level 5 felony; theft, a Level 6 felony; and
                                          3
      forgery, a Level 6 felony. At trial, the State proceeded on the theory that

      Harris had engaged in a home takeover scheme in order to inhabit the house. A

      jury found her guilty of burglary and theft. The trial court merged the theft

      conviction into the burglary conviction and sentenced Harris to five years,

      consisting of two years executed followed by one year of home detention and




      2
          Ind. Code § 35-43-4-2 (2014).
      3
          Ind. Code § 35-43-5-2 (2014).

      Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1797 | April 26, 2017   Page 3 of 19
       two years suspended to probation. It is from this conviction that she now

       appeals.


[7]    Harris first contends that the trial court erred in its admission of certain

       testimony at trial. Particularly, she argues that the trial court admitted

       irrelevant and prejudicial testimony and that the court improperly admitted

       opinion testimony concerning guilt or innocence and legal conclusions.


[8]    The trial court’s ruling on the admission or exclusion of evidence is reviewed

       for an abuse of discretion. Cherry v. State, 57 N.E.3d 867 (Ind. Ct. App. 2016),

       trans. denied. An abuse of discretion occurs when a decision is clearly against

       the logic and effect of the facts and circumstances before the court. Paul v. State,

       971 N.E.2d 172 (Ind. Ct. App. 2012).


[9]    We first address Harris’ challenge to the testimony of Sergeant Walters

       regarding the two types of home takeover schemes and the investigation

       procedure for these types of cases. Harris claims that Sergeant Walters’

       testimony is irrelevant and highly prejudicial and, therefore, should not have

       been admitted.


[10]   At trial, Sergeant Walters testified:

               A home takeover because in Marion County in the last two and a
               half years, we have experienced a – an epidemic of basic
               individuals that have properties either for sale or, uh, that they’re
               vacant, going through foreclosure, uh, or just basically an
               abandoned house. We have individuals that are taking those
               houses – who have taken possession of those properties, and they
               basically just assume the property without going through any
       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1797 | April 26, 2017   Page 4 of 19
               kind of legal documents, any kind of contractual interests or
               anything like that. So, we have labeled those because there’s
               such an epidemic of it, we’ve labeled them home takeovers, and
               because we have so many of them, our unit has been assigned
               specifically to deal with that because they usually deal with
               fraudulent documents, forgery, thefts, so on and so forth. So our
               unit is specifically in charge of dealing with all of the home
               takeovers.
       Tr. pp. 55-56.


[11]   The prosecuting attorney then asked Sergeant Walters to explain “the typical

       investigation into one of the home takeover cases.” Id. at 56. Defense counsel

       objected on the basis that the information was speculative, irrelevant, and

       prejudicial. The State responded that the information was relevant because the

       allegations in the case involve a home takeover investigation, and Sergeant

       Walters would testify to how that type of investigation is handled. The

       objection was overruled, and Sergeant Walters continued, stating that there are

       two types of home takeover schemes.


[12]   Defense counsel again objected:


               Defense:      Judge, he’s not testifying to how he investigates.
               He’s testifying about the schemes. This is totally meant to be
               prejudicial. If he wants to talk about what he did in this
               particular case, that’s relevant. Other cases are not relevant to
               this case.
               Court:           State?
               State:       Judge, the detective is going to testify to how he
               typically handles the investigations. This case originally fell
               under two different types of investigations. He needs to explain
               what he normally does. That is incredibly relevant to the case.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1797 | April 26, 2017   Page 5 of 19
               Defense:         That’s not what he was getting ready to testify to.
               Court:          Well, I can’t say exactly what he was getting ready
               to testify to, but it sounds like he’s talking about different types of
               ways this can occur, and what his investigation would consist of.
               Is that . . .
               State:           Yes.
               Court:       That’s what it sounds like to me. So I’m gonna
               overrule the objection.
       Id. at 57-58.


[13]   Sergeant Walters then proceeded with his explanation of the ways home

       takeovers occur and the process of the investigation into these types of cases:

               Walters:      Okay. Just to help the defense attorney, a
               procedural notice was established by our unit, which was –
               because we assign all these cases. We work all these cases. So a
               procedural notice for the uniform officers who respond to the
               home takeovers, we establish that actual criteria, and within that
               procedural notice is how an investigation is supposed to occur
               from the responding officers to the detectives when they arrive on
               the scene the day after to complete the investigation. So what we
               have – in this situation we have two different scenarios. We have
               scenario one, where we have a victim that is either – finds
               somebody on Craigslist, eBay, phone, ad; whatever it may be.
               They portray them self [sic] to be a leasor [sic] or an agent of that
               actual real estate. They set up an arrangement to meet with the
               soon to be victim. They get the keys to them. They show them
               the house. They take the deposit and off they go, and they’re
               never heard of again. A management group or a person, the
               realtor, the homeowner, somebody shows up at the house. At
               that point, he goes hey, somebody’s in my house and they
               shouldn’t be here. They call the police. At that point, the
               procedural notice is for the responding officers to talk to the
               individual who actually calls the police, which is you the

       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1797 | April 26, 2017   Page 6 of 19
        homeowner, or property management person. Get the facts from
        them. At that point, they go talk to the individual inside the
        residence. They establish from them a, do you have any
        paperwork, documentation, contact information; so on and so
        forth. They collect that information. They contact a detective.
        A detective will either respond to the scene and complete the
        investigation from there, or we will get the paperwork the next
        day and go out and investigate that. That’s one type of
        procedural notice that we follow with a house where you have a
        victim that was getting a property based on Craigslist or so on
        and so forth.
        State:           So in that particular case, there’s two victims then?
        We have –
        Walters:         Exactly.
        State:     – we have the primary victim who is the
        homeowner?
        Walters:     Who’s the homeowner, and the secondary victim
        who has been at that point given money out for a property that
        they had no contractual interest in.
        State:        Okay. And then what is the other type of scheme
        that you see?
        Walters:     The other scam that we have at this point within
        Marion County is basically it’s a house going through
        foreclosure. It is a vacant house. It is a house for sale where
        people basically just come over and they assume the property,
        basically.
        [Preliminary Questions by Defense Counsel]
        Walters:      Okay, so the second one basically, individuals – big
        houses abandoned so on and so forth. Uh, there are several ways
        to look at a house to see if it’s going through foreclosure; a bank,
        Fizbo [sic], real estate, Assessor’s Office. You can see the
        different properties that are listed in Marion County that are
        going through foreclosure. Individuals basically come in, they
        pop a lock or somehow they get inside the residence. They

Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1797 | April 26, 2017   Page 7 of 19
        change the locks to the door. At that point, they basically
        assume the property and they move in with all their stuff, and
        they take possession of the house. That is fine until a property
        management group or a homeowner comes by and says hey,
        who’s is my house? At that point there’s where we have to
        explain, okay, what has happened here? Who owns the house?
        And then we have to go through an investigation as to true
        ownership of the house, and then find out if they have any
        documentation. So we have to verify, validate all the
        documentation they provide to us, and then we basically
        complete our investigation working with initially as two victims
        because we were gonna give the benefit of the doubt to the first –
        the person in the house until we disprove whether or not they
        had a legal right to go through there or if their story is not
        legitimate, and also we always work for the primary victim which
        is the homeowner. So that’s kind of how we go with the two.
        One, is the secondary victim where they get something off
        Craigslist. The second one is they just basically take over the
        house, which is the tame [sic] – the term home takeover.
        State:        And so you essentially start with assuming everyone
        is a victim –
        Walters:          Correct.
        State:            – who’s involved?
        Walters:          Correct.
        State:     Whether it be the person in the home or the
        homeowner?
        Walters:          Yes.
        State:            And then you work backwards until you . . .
                 Defense:         Objection, Judge. Leading.
                 State:           It’s a . . .
                 Court:           Overruled.
        State:      And you essentially work backwards until you can
        determine exactly what happened?

Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1797 | April 26, 2017   Page 8 of 19
               Walters:         That’s correct.
               State:         And is that why you have a procedure in place that
               directs district officers and those who respond to the scene?
               Walters:      Yes, because we have so many of these we had to be
               like – we – our unit, we only have twelve or thirteen people. We
               couldn’t respond to all the amount of runs that we’re getting so
               we created a procedural notice for that purpose for the
               responding officers to be able to collect that data for us, get the
               information, then we come back and verify it through the
               Assessor’s Office; find out if the actual land – or the homeowner
               is the true homeowner by the documents in the Assessor’s Office
               so on so forth. So that’s how we begin our investigation.
               State:        Okay. Now with regards to, um, these home
               takeovers, is it – is it typical to see that a home could be fully
               decorated?
               Walters:         Absolutely.
               State:           Okay. And why is that?
               Walters:      Basically when you take over a home, if it has been
               vacant for a while or there’s nobody – most property
               management groups are supposed to check a house weekly.
               They don’t do that. So a lot of a [sic] neighborhoods have houses
               that are vacant that you basically, if you assume a house whether
               it be you’re being scammed out or you take the house over
               yourself, you’re going to keep the upkeep of it to bring no
               attention to you because you’re now just a homeowner or a
               renter or leaser [sic] or so on and so forth. So you’re not trying to
               bring any kind of negative attention your way. You keep the
               house and the upkeep just like you normally would if you’re a
               legal homeowner.
       Id. at 58-63.


[14]   In challenging this testimony on appeal, Harris asserts that it is course-of-

       investigation evidence that should not have been admitted. Course-of-

       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1797 | April 26, 2017   Page 9 of 19
       investigation evidence is introduced to explain why police officers or

       investigators proceeded in a particular manner. Kindred v. State, 973 N.E.2d

       1245 (Ind. Ct. App. 2012), overruled on other grounds by Sampson v. State, 38

       N.E.3d 985 (Ind. 2015). This type of evidence may be irrelevant and generally

       consists of hearsay statements in the form of complaints and reports made to

       the police, upon which officers then take steps to investigate. Id.


[15]   We first note that Harris did not object to Sergeant Walters’ testimony at trial

       on the basis that it is improper course-of-investigation testimony. Any grounds

       for objections not raised at trial are not available on appeal, and a party may

       not add to or change her grounds in the reviewing court. Treadway v. State, 924

       N.E.2d 621 (Ind. 2010). Further, unlike course-of-investigation testimony,

       Sergeant Walters’ testimony did not consist of hearsay statements. Rather,

       Sergeant Walters was present in court and testified regarding his knowledge

       about the criminal activity police have labeled “home takeover” and discussed

       the special procedures that were developed to handle these types of cases.

       Therefore, we address Harris’ trial objection of relevancy and prejudice as to

       this evidence.


[16]   Relevant evidence is evidence having any tendency to make a fact, that is of

       consequence in determining the action, more or less probable than it would be

       without the evidence. Ind. Evidence Rule 401. Additionally, although

       relevant, evidence may be excluded if its probative value is substantially

       outweighed by the danger of unfair prejudice. See Evid. R. 403. The standard

       set forth in Rule 401 is a liberal one, and the trial court’s ruling on relevance is

       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1797 | April 26, 2017   Page 10 of 19
       reviewed for an abuse of discretion. Patton v. State, 725 N.E.2d 462 (Ind. Ct.

       App. 2000). Further, trial courts are given wide latitude in weighing probative

       value against prejudicial effect, and that decision is reviewed for an abuse of

       discretion as well. Id.


[17]   Sergeant Walters’ testimony was relevant to explain the complex criminal

       scheme involved in this case. He explained the nature of the scheme, the ways

       in which takeovers occur, and the different parties that can be involved. He

       also described the procedures that his department has developed because it is so

       prevalent and police resources are limited. All of this information aided the

       jury in understanding what was most likely an unfamiliar topic and was helpful

       as the jury sorted through the facts of this case. This is especially true given that

       both types of home takeovers are addressed in this case. The State proceeded

       with its case on the theory that Harris was providing fraudulent rental

       documents in order to take over the home, as Walters described in the second

       type of takeover. On the other hand, Harris claimed that she was a victim also,

       as Walters described in the first type of takeover.


[18]   In addition, the probative value of Sergeant Walters’ challenged testimony was

       not substantially outweighed by the danger of unfair prejudice. It provided

       background information of the general nature of the offense and the procedures

       for any ensuing investigation without relating the information to Harris or this

       specific case. Moreover, his testimony set up the framework for Harris to claim

       that she was a victim to a scammer who posted the listing on Craigslist and



       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1797 | April 26, 2017   Page 11 of 19
       posed as McKoy to rent her the house. The trial court did not abuse its

       discretion by admitting this testimony.


[19]   Harris also alleges error with the trial court’s admission of the testimony of

       Officer Williams-Ervin and additional testimony of Sergeant Walters.

       Although Harris filed, and the trial court granted, a pretrial motion in limine

       regarding testimony of opinions of guilt or innocence or legal conclusions,

       Harris failed to lodge any objections when this testimony was presented at trial.

       Thus, Harris’ claim of error is waived. See Peaver v. State, 937 N.E.2d 896 (Ind.

       Ct. App. 2010) (failure to object at trial to admission of evidence results in

       waiver of error, notwithstanding prior motion in limine), trans. denied.


[20]   To avoid waiver, Harris claims that admission of the testimony constitutes

       fundamental error. The fundamental error doctrine is extremely narrow and

       applies only when the error amounts to a blatant violation of basic principles,

       the harm or potential for harm is substantial, and the resulting error denies the

       defendant fundamental due process. Lehman v. State, 926 N.E.2d 35 (Ind. Ct.

       App. 2010), trans. denied. This doctrine is available only in egregious

       circumstances. Brown v. State, 929 N.E.2d 204 (Ind. 2010).


[21]   Harris argues that the testimony amounts to evidence of legal conclusions and

       opinions on her guilt or innocence prohibited by Evidence Rule 704(b). The

       Rule provides:

               Witnesses may not testify to opinions concerning intent, guilt, or
               innocence in a criminal case; the truth or falsity of allegations;
               whether a witness has testified truthfully; or legal conclusions.
       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1797 | April 26, 2017   Page 12 of 19
       Evid. R. 704(b).


[22]   First, Harris claims that Officer Williams-Ervin’s testimony was a prohibited

       opinion of her guilt. On redirect examination, Officer Williams-Ervin was

       asked his assessment of the case given that the non-homeowners in these types

       of cases can either be victims of fraud or squatters. He responded, “Um, after –

       based on my, my experience with the two, um, that this person was squatting in

       the residence based on their behavior given, given the fact that we tried to

       explain what, what – they were possibly a victim here, and that she didn’t – she

       didn’t act, um, in the way that I have seen victims act. She was more angry

       than remorseful or sad, and that she had been the victim.” Tr. pp. 26-27.


[23]   In making this argument, Harris overlooks the fact that defense counsel

       addressed the topic of Harris as a victim of fraud during cross-examination of

       Officer Williams-Ervin. Defense counsel questioned the officer as follows:


               Defense:                  Right? Um, she produced a lease?
               Williams-Ervin:           Yes.
               Defense:                  You have no knowledge of who prepared that
                                         lease?
               Williams-Ervin:           No.
               Defense:                  You, you can’t say that Ms. Harris prepared
                                         that lease?
               Williams-Ervin:           I cannot.
               Defense:                  All you know is that Ms. Harris produced the
                                         lease?
               Williams-Ervin:           Yes.
               Defense:                  On the day that you came there requesting it?
       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1797 | April 26, 2017   Page 13 of 19
        Williams-Ervin:           Yes.
        Defense:                  And she produced a receipt?
        Williams-Ervin:           Yes.
        Defense:                  And she became upset when she – when she
                                  advised that she had paid a large sum of
                                  money to stay at that residence?
        Williams-Ervin:           Yes.
        ******
        Defense:                  You testified earlier that this type of situation
                                  happens often, or you’ve encountered it
                                  often?
        Williams-Ervin:           Yes.
        Defense:                  Where individuals are rented properties only
                                  later to be found out that the transaction was
                                  fraudulent?
        Williams-Ervin:           Yes.
        Defense:                  So this is not uncommon?
        Williams-Ervin:           No.
        Defense:                  And the person who actually rents the
                                  property, are they victims of the crime
                                  themselves?
        Williams-Ervin:           The person that pays the money?
        Defense:                  Yes, sir.
        Williams-Ervin:           Yes.
        Defense:                  So they’re a victim?
        Williams-Ervin:           Yes.
        Defense:                  Not a criminal?
        Williams-Ervin:           Absolutely.
        Defense:                  They, they – would you say that they were
                                  taken advantage of?

Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1797 | April 26, 2017   Page 14 of 19
               Williams-Ervin:           Yes.
               Defense:                  Would you say that they were naïve?
               Williams-Ervin:           I – yes.
               Defense:                  They’re not normally prosecuted?
               Williams-Ervin:           No.
       Id. at 22-23. The State then elicited the challenged testimony on redirect

       examination in response to defense counsel’s line of questioning concerning

       Harris’ status as a victim.


[24]   Even if the testimony in question was an impermissible opinion of Harris’ guilt,

       the State was merely rebutting the defense’s suggestion that Harris was also a

       victim in this case who should not have been charged criminally. See Robey v.

       State, 7 N.E.3d 371 (Ind. Ct. App. 2014) (State is entitled to respond to

       allegations and inferences raised by defense even if response would be

       otherwise objectionable), trans. denied. Moreover, the jury found Harris not

       guilty of forgery, thus suggesting its belief that Harris was a victim of a

       fraudulent lease. Accordingly, we conclude these circumstances do not

       establish fundamental error.


[25]   Harris further contends that the testimony of both Officer Williams-Ervin and

       Sergeant Walters amounted to prohibited legal conclusions that she did not

       have a contractual interest in the property and that she had exercised

       unauthorized control over the property. In support of her argument, she cites

       Officer Williams-Ervin’s testimony that “the defense wasn’t able to demonstrate

       to us that [Harris] had contractual interest in the property.” Tr. p. 16. Officer


       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1797 | April 26, 2017   Page 15 of 19
       Williams-Ervin made this statement on direct examination in response to the

       question, “After you called the detectives, what did you do next?” Id. The

       officer then responded: “After I called the detectives, I explained to them that I

       believed that I had probable cause to make an arrest at this residence for

       trespassing, um, given the fact that the defense wasn’t able to demonstrate to us

       that she had contractual interest in the property.” Id. Taken in context, it is

       evident that this statement was an explanation of the officer’s actions at that

       point in the investigation rather than an impermissible legal conclusion. We

       find no error.


[26]   Harris also cites numerous sections of Sergeant Walters’ testimony; however,

       much of this testimony was elicited by Harris, thereby constituting invited error.

       The invited error doctrine forbids a party to take advantage of an error that she

       commits, invites, or which is the natural consequence of her own neglect or

       misconduct. Nichols v. State, 55 N.E.3d 854 (Ind. Ct. App. 2016), trans. denied.

       Further, invited error is not fundamental error. Cole v. State, 28 N.E.3d 1126

       (Ind. Ct. App. 2015).


[27]   First, Harris alleges that Sergeant Walters’ reference to the lease as a

       “fraudulent document” was improper. Tr. p. 87. There, Walters was being

       cross-examined, and it was defense counsel, not Walters, who used the term

       “fraudulent document” in his question to Walters. As such, this statement can

       only constitute invited error.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1797 | April 26, 2017   Page 16 of 19
[28]   Later during cross-examination, Sergeant Walters was asked how these cases

       proceed and if this was a typical case. In responding, he stated, “we explained

       to Ms. Harris because this document is a fraudulent document, she’s not

       afforded the same civil liberties to go to small claims court because it’s – she’s

       there illegally.” Id. at 94. Walters also testified that he told Harris she did not

       “have any legal remedy to be in here; [she didn’t] have civil remedies afforded

       to [her] that everybody else who enters into a legal document.” Id. at 99. In

       these instances, Sergeant Walters was not testifying to a legal conclusion;

       rather, he was simply stating what he had said to Harris during the investigation

       of this case. Regardless, this testimony represents invited error because it was

       elicited by Harris’ counsel on cross-examination.


[29]   In addition, Walters testified that Harris was “entering without authorization.”

       Id. at 90. This statement, too, was obtained by defense counsel on cross-

       examination, as were Sergeant Walters’ statements that the police had

       “disproved the lease factor” and that he “instructed the Judge [of small claims

       court] on behalf of the City and on behalf of Jeannette Shaw to explain to Ms.

       Harris she has no civil remedies or legal binding contractual interest to be in

       that property, and she needs to vacate.” Id. at 96, 95. Sergeant Walters also

       responded to a question on cross-examination that Harris’ lawsuits “keep

       getting dismissed because she’s not afforded the civil remedies that he and I are

       if we enter into a legal binding contract.” Id. at 100. All of this testimony

       constitutes invited error and thus does not establish fundamental error. See Cole,

       28 N.E.3d 1126.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1797 | April 26, 2017   Page 17 of 19
[30]   In yet another instance, Harris contends that Sergeant Walters testified, in

       violation of Rule 704(b), that she had “no legal right to that residence.” Tr. p.

       80. These words, however, were not Sergeant Walters’ words. Instead, they

       were the words of the prosecuting attorney in posing a question to Walters.

       Thus, we find no error.


[31]   Finally, Walters testified that Harris had “no legal binding interest in the

       property” and “no legal interest in this house.” Id. at 81, 82. In both of these

       instances, Sergeant Walters was not testifying to a legal conclusion; rather, he

       was telling the jury what he had said to Harris during the investigation of this

       case. We find no error. Moreover, Harris has failed to establish fundamental

       error caused by the admission of any of this testimony.


[32]   We turn now to Harris’ second issue. She asserts that the preferred remedy in

       this case is a civil eviction action rather than criminal charges.


[33]   Whether to prosecute and what charges to bring are decisions that generally rest

       in the discretion of the prosecutor. Grott v. State, 30 N.E.3d 777 (Ind. Ct. App.

       2015). Thus, whether a burglary prosecution is the wrong tool for the job in

       this case is not our decision to make. Rather, our job is to apply the Indiana

       criminal statutes as drafted by our Legislature. See An-Hung Yao v. State, 975

       N.E.2d 1273 (Ind. 2012) (discussing defendants’ argument that case should be

       resolved under civil trademark infringement law instead of criminal law). As

       we have done that which we are bound to do, there is no question for us to

       address on appeal.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1797 | April 26, 2017   Page 18 of 19
[34]   In light of the foregoing, we affirm the judgment of the trial court.


[35]   Judgment affirmed.


       Najam, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1797 | April 26, 2017   Page 19 of 19